DETAILED ACTION
Allowable Subject Matter
1.    Claims 1 and 4-24 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 11 and 21-24, which include,
a method of monitoring eye strain having  monitoring a blink status of the user by detecting at least one 10of a spontaneous eye blink rate (SEBR), an inter-eye blink interval (IEBI), a blink duration, a blink amplitude and a blink completeness of the user  determining whether the user encounters an eye strain according to at least one of the blink status and the vergence 15status and the pupil status of the user determining whether the SEBR is smaller than a first value, whether the IEBI is longer than a second value and  the blink duration is shorter than a third value and  a number of a voluntary blink judged by the blink amplitude 20is smaller than a fourth value and determining that the user encounters the eye strain when the SEBR is smaller than the first value, the IEBI is longer than the second value and  the blink duration is shorter than 25the third value, the number of the voluntary blink judged by the blink amplitude is smaller than the fourth value, or the number of the complete blink is smaller than the fifth value (claims 1 and 11); and the user has been having a high fixation disparity at least for a first period of time and pupil size remains smaller (claims 21-24).

Conclusion
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/8/2022